904 N.E.2d 212 (2009)
In the Matter of Hilary Bowe RICKS, Respondent.
No. 49S00-0411-DI-471.
Supreme Court of Indiana.
April 10, 2009.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On October 4, 2005, this Court suspended Respondent from the practice of law for a period of six months, all of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of one year. On February 24, 2009, Respondent filed a petition to terminate probation and an affidavit of compliance. On March 4, 2009, the Indiana Supreme Court Disciplinary Commission filed a "No Objection to Termination of Probation," asking that Respondent be allowed to return to the unconditional practice of law.
Being duly advised, the Court GRANTS the petition and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
All Justices concur.